FILED
                           NOT FOR PUBLICATION                                MAR 18 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DIANE ROXBURY,                                   No. 11-36064

              Plaintiff - Appellant,             D.C. No. 6:08-cv-00951-HO

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Acting
Commissioner of Social Security**

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael R. Hogan, District Judge, Presiding

                            Submitted March 5, 2013***
                                Portland, Oregon

Before: TASHIMA, CLIFTON, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             Carolyn W. Colvin, Acting Commissioner of Social Security, is
substituted for her predecessor pursuant to Fed. R. App. P. 43(c)(2).
        ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Appellant Diane Roxbury appeals the district court’s denial of bad faith fees

and reduction of supplemental attorneys’ fees pursuant to the Equal Access to

Justice Act, 28 U.S.C. §§ 2412(b) & 2412(d)(1)(A), respectively. We have

jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.

1. “[A]warding fees based on bad faith is punitive and should be imposed only in

exceptional cases and for dominating reasons of justice.” Rodriguez v. United

States, 542 F.3d 704, 711 (9th Cir. 2008). The Commissioner had at least some

reason to argue for a reduction, so the Commissioner’s conduct did not constitute

an “exceptional case” where “dominating reasons of justice” required a finding of

bad faith. See id. at 711.

2. In its denial or reduction of attorneys’ fees, the district court “must explain how

it came up with the amount.” Moreno v. City of Sacramento, 534 F.3d 1106, 1111

(9th Cir. 2008). However, if “the difference between the lawyer’s request and the

court’s award is relatively small, a somewhat cursory explanation will suffice.” Id.

Here, the district court adequately explained its reasoning – i.e., duplication of

hours, inefficient division of labor, and block billing – for the small fee reduction.

AFFIRMED.




                                                                                         2